Citation Nr: 0831661	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  00-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorder.

2.  Whether injuries the veteran sustained in a September 
1971 automobile accident were incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1973.  He also had periods of active duty for training, first 
as a member of the United States Naval Reserve and then as a 
member of the Vermont Air National Guard.

This case initially came before to the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision 
rendered by the White River Junction, Vermont, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
wherein the RO denied the issue on appeal.  In June 2003, the 
Board remanded the case to the RO for further development.

In August 2004, the Board denied service connection for a 
cervical spine disability.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2005, the veteran and the 
Secretary of VA (parties) filed a joint motion to vacate the 
Board decision and remand it for consideration of the issues 
laid out in the joint motion.  That same month, the Court 
granted the motion.  In May 2006, the Board again denied 
service connection for a cervical spine disability, and the 
veteran appealed the decision to the Court.  In October 2007, 
the parties filed a joint motion to vacate the Board decision 
and remand it for consideration of additional issues laid out 
in the joint motion.  That same month, the Court granted the 
motion.  The case has been returned to the Board for further 
appellate review.

In the May 2006 joint motion, the parties noted that the 
veteran had raised an informal claim for service connection 
for a thoracic spine disability, which had not been 
considered.  The Board agrees.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The issue of whether injuries the veteran sustained in a 
September 1971 automobile accident were incurred in the line 
of duty is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any current cervical spine disability had its onset in 
service or was aggravated during service, to include during a 
period of active duty for training.  


CONCLUSION OF LAW

Cervical spine disability was not incurred in or aggravated 
by military service, nor may arthritis be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008)) imposes obligations on 
VA in terms of its duty to notify and assist claimants.  When 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and, (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

The Board further notes that the rating decision on appeal 
was issued before the passage of the VCAA, and thus there was 
no notice to the veteran prior to initial consideration of 
his claim.  Once VCAA was passed, the veteran was notified in 
letters dated in June 2001, August 2002, and June 2003 that 
fully addressed all three notice elements.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
letters listed above did not address the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records, 
statements and testimony from the veteran, private medical 
records, and VA medical records.  VA attempted to obtain the 
medical records associated with the 1971 automobile accident 
without success.  There is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence has not been received.

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).

The Board had remanded this claim in June 2003 for a VA 
examination to be conducted.  At that time, it had thought 
that an examination was necessary to make a decision on the 
claim.  In more thoroughly reviewing the record, the Board 
finds that an examination was not necessary, which reasons 
follow.

In McLendon, the Court addressed each of the above elements 
and how the Board must apply the facts of the case to the law 
regarding when an examination was necessary.  There is no 
issue as to the veteran being given a diagnosis of a current 
cervical spine disability.  Thus, element (1) has been met.  
However, where the Board finds that the evidence in this case 
is lacking is in elements (2) and (3)-establishing an in-
service event and whether the current disability may be 
related to the in-service event.  The Board will address 
element (2) first.  

The veteran has claimed that he injured his cervical spine 
during his period of active service, which was between May 
1969 and May 1973, and again during a period of active duty 
for training in May 1996.  The Board does not find that the 
veteran's allegations of having injured his neck during 
either period of service to be credible, which finding is 
within the purview of the Board's discretion.  McLendon, 
20 Vet. App. at 82.  The Board bases its finding on multiple 
factors and will address each period of service separately.  

As to the veteran's first period of service, the Board notes 
that when the veteran first filed his claim for service 
connection in April 1998, he claimed injuring his neck only 
in 1996.  He reiterated that allegation in his December 1998 
notice of disagreement.  When he submitted a VA Form 9, 
Appeal to the Board, in August 2000, he then alleged that he 
had recurring incidents involving his neck during his period 
of service between 1969 and 1973, which had caused a pre-
existing disability that was aggravated by the 1996 injury.  
Stated differently, he was now alleging that he injured his 
neck multiple times during his first period of service-an 
allegation he had not made previously.  At the August 2001 
hearing before the undersigned, he testified that he had been 
on a submarine during that period of service and was 
constantly bumping his head on the bulkhead hatches, which 
essentially injured his neck.  

Here, the veteran changed his story between the time he 
submitted his claim and the time he perfected his appeal.  If 
the veteran had injured his neck as many times as he claimed 
at the August 2001 hearing, it would seem likely that he 
would have indicated such in his April 1998 application and 
that there would be contemporaneous records corroborating the 
veteran's report of multiple in-service injuries.  

Additionally hurting the veteran's credibility is the fact 
that the undersigned specifically asked him at the August 
2001 hearing if there were any medical records pertaining to 
treatment for his neck that were not in the claims file.  See 
Transcript on page 12.  The veteran testified under oath that 
there were no additional records.  In a February 2003 letter, 
he stated he was "reasonably sure" VA had all the medical 
records since May 1969.  However, VA subsequently obtained 
private hospital records, dated in October and November 2000, 
that showed the veteran had fractured his cervical spine in a 
fall from a roof around that time.  While such fall is after 
both periods of service, the injury the veteran sustained to 
his neck, which required surgery, was a fact that the veteran 
should have shared with VA.  That the veteran neglected to 
mention his fractured cervical spine and surgery at the time 
of the hearing and the VA examination in July 2003, 
undermines his credibility in a significant way.  He was 
specifically asked while under oath whether there were any 
other outstanding medical records pertaining to his neck, and 
he stated no.  The Board finds it highly improbable that the 
veteran thought he may have already submitted such evidence 
since the undersigned never asked the veteran about such 
incident after having reviewed his claims file prior to the 
hearing.  To state it bluntly, the Board finds that the 
veteran did not tell the truth while under oath.  In fact, it 
calls into question all of his testimony pertaining to 
anything involving the cervical spine.  In making this 
determination, the Board has also considered the demeanor of 
the appellant at the time of the hearing, the facial 
plausibility of his testimony, and the consistency of his 
testimony with other testimony and affidavits submitted on 
his behalf.  

Further supporting the Board's questioning of the veteran's 
credibility is the fact that the veteran had testified that 
the only times he injured his neck were during periods of 
active duty.  Yet, there is a February 1983 x-ray of the 
cervical spine that shows the veteran was in an automobile 
accident two weeks prior and that the veteran was seen for 
pain in his cervical area.  This is yet another fact that the 
veteran left out in discussing his past injuries to his 
cervical spine, although the failure to address the 2000 
accident is more egregious because it had happened less than 
a year prior to the hearing and required surgery, 
hospitalization, and subsequent physical therapy.  It is 
simply not plausible that the veteran had forgotten such a 
significant injury to his cervical spine.

Further supporting the Board's determination that there was 
no injury to the cervical spine during the first period of 
service is the lack of any contemporaneous records showing 
complaints of neck pain or any report of a past injury to the 
neck.  For example, in reports of medical examination in 
April 1969 and June 1969, clinical evaluations of the neck 
and spine were normal.  In a June 1969 report of medical 
history completed by the veteran, he did not report any past 
history of neck injury or pain.  The veteran was seen in July 
1971 for pain under his left scapula, but that does not 
involve the neck or cervical spine.  A May 1973 report of 
medical examination, which was done at the time of the 
veteran's discharge from the first period of service, shows 
that clinical evaluations of the neck and spine were normal.

There were allegations that the veteran may have injured his 
neck in the 1971 automobile accident (which is the subject of 
an October 2003 administrative decision regarding whether 
injuries sustained in a September 1971 automobile accident 
were incurred in the line of duty and which is addressed in 
the remand portion of this decision).  An April 1972 
treatment record shows that the veteran reported pain in his 
right ankle, noting he had slipped on stairs one week prior 
and had been in an automobile accident in September 1971.  He 
stated he had been told he had chipped a bone in his right 
ankle but there was no fracture.  X-rays were taken which 
confirmed no fracture.  Thus, there is nothing in the service 
medical records to show that there was any injury to the 
veteran's neck or cervical spine during the first period of 
active duty from 1969 to 1973. 

A December 1978 report of medical examination, which is 
approximately five years after the veteran's discharge from 
active duty, shows that clinical evaluations of the neck and 
spine were normal.  In a report of medical history completed 
by the veteran at that time, he did not report any past 
medical history of a neck injury or pain.  On the other hand, 
he did report sustaining a broken leg when he was five years 
old, bursitis of the right shoulder in 1966, skin problems on 
his legs, and other problems.  If the veteran sustained 
multiple injuries to his neck during service, it would seem 
likely that he would have reported such injuries or past neck 
problems at some point during that period of service.  
Rather, there is nothing in the service medical records to 
corroborate the veteran's allegation of having sustained 
multiple injuries to his neck or head (which then caused pain 
in his neck) during service, including for many years after 
service.  

As to the injury the veteran claims occurred during the 
period of active duty for training, there is nothing to 
corroborate that the veteran sustained an injury to his 
cervical spine or neck at that time.  While there are 
contemporaneous records around the time of that injury, such 
show that the injury involved the veteran's thoracic spine.  
For example, a May 4, 1996, medical record shows that the 
veteran complained of pain in the thoracic spine.  The 
examiner noted the veteran was holding his head stiffly, but 
that there was no neck tenderness.  There was tenderness in 
the lateral T5 area.  A June 1996 Line of Duty determination 
showed that the veteran had been diagnosed with a thoracic 
strain.  The veteran's August 2001 testimony regarding this 
injury was somewhat confusing.  He noted that he had injured 
his thoracic spine but he also talked about neck pain and how 
the current degenerative changes in his cervical spine were 
related to the 1996 injury.  As stated above, the Board does 
not find the veteran's statements in connection with his 
claim for service connection for a cervical spine disability 
to be credible.  Thus, to the extent that he alleges he 
injured his neck or cervical spine in May 1996, during the 
period of active duty for training, his story is not 
believable.  The contemporaneous records around the time of 
the injury only further support the Board's finding that the 
injury was not to the cervical spine, but to the thoracic 
spine.

In sum, the Board finds that element (2), establishing an in-
service event, has not been met.  See McLendon, 20 Vet. 
App. at 82 (Board could have found that the evidence with 
regard to the veteran's in-service injury was not credible).  

Because of its finding as to element (2), the Board finds 
that element (3) cannot be met.  Any medical opinion based 
upon history reported by the veteran, which history the Board 
finds is not credible, cannot be given any probative weight.  
See, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
("reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(stating that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been rejected by the Board); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (noting that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described).  Thus, the Board finds there is no credible 
evidence that a current disability may be associated with 
service.  Id.

As a result, because elements (2) and (3) have not been met 
in this case, the Board need not reach element (4)-whether 
there is sufficient competent medical evidence to decide the 
claim.  Hence, an examination was not necessary to make a 
decision on this claim, and any error in the July 2003 
examination and February 2004 addendum is harmless.  
Specifically, a remand to ask that the examiner provide a 
more definitive opinion would not assist the veteran in this 
case.  For example, if the examiner stated that it was as 
likely as not or more likely than not that the veteran 
incurred or aggravated a cervical spine disability during 
either or both periods of service, the Board would reject it, 
since such an opinion could be based only on the history 
provided by the veteran, which the Board does not find 
credible.  See Coburn, 19 Vet. App. at 432; Reonal, 5 Vet. 
App. at 461; Swann, 5 Vet. App. at 233.  It is not the 
examiner's duty to determine the credibility of the veteran.  
That is the Board's duty.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 
(1998).  

If the examiner stated that it was not as likely as not or 
less likely than not that the current cervical spine 
disability was related to service, that opinion would also 
not assist the veteran.  Thus, to the extent that there is a 
finding that the July 2003 VA examination report and the 
February 2004 addendum did not comply with the June 2003 
Board remand, it is harmless error based on the facts in this 
case.  In other words, a remand to obtain a more definitive 
opinion will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (the Court need not 
impose additional burdens on the Board with no benefit going 
to the claimant).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Accordingly, the Board will address the merits of the claim.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training.  38 U.S.C.A. 
§§ 101(24), 106.  A chronic disease listed in 38 C.F.R. § 
3.309(a), such as arthritis, may be considered to have been 
incurred in service if it is manifest to a degree of 
10 percent or more within one year following the date of 
separation from service, even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
also be granted for a disease diagnosed after discharge when 
all the evidence, including that pertaining to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Congenital or developmental defects are not disabilities for 
which service connection may be granted.  38 C.F.R. § 
3.303(c) (2007).  However, service connection may be granted 
for a disability originating with a congenital or 
developmental defect if that condition was aggravated by 
trauma or disease encountered during service.  See Browder v. 
Derwinski, 1 Vet. App. 204, 207-08 (1991); see also 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45, 711 (1990) 
(holding that service connection may be granted for diseases 
(but not "defects") of congenital, developmental, or 
familial origin, including those of the eye, if the evidence 
establishes that the condition in question was aggravated 
during service).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for cervical spine disability.  
As laid out in detail above, because the Board has found the 
veteran lacks credibility, his statements regarding in-
service neck injuries sustained during hatch diving are of no 
probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (credibility "is a factual matter going to the 
probative value of the evidence").  Thus, the Board has 
placed greater probative weight on his service medical 
records, which fail to show any disease or injury to the 
cervical spine than to the veteran's statements and testimony 
during the appeal period.  The May 1973 separation 
examination is silent for any cervical spine complaints or 
disability.  There is no showing of any disability (non-
congenital) to the cervical spine until December 1985, when 
an x-ray showed degenerative changes to the cervical spine.  
That is more than 10 years following his discharge from 
service and is evidence against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  Also, there is no competent evidence that 
arthritis was manifested to a compensable degree within one 
year following the veteran's discharge from service in 1973.

Service connection may be established by a continuity of 
symptomatology between a current disorder and service.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 
38 C.F.R. § 3.303 (2007).  Lay evidence of such 
symptomatology is pertinent to a claim for service 
connection, if corroborated by medical evidence.  Rhodes v. 
Brown, 4 Vet. App. 124, 126- 27 (1993).  However, the 
evidence in this case actually argues against continued 
symptomatology, since numerous physical examinations between 
the appellant's discharge and the motor vehicle accident in 
1983 are silent in regard to any neck pain or disorder.

The Board acknowledges the July 2003 medical opinion in which 
a physician's assistant opined that the appellant's alleged 
hatch diving may have aggravated his congenital cervical 
spine disability to an unknown, and unknowable, degree.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The Court has 
held that an opinion expressed in terms of "may," also 
implies "may or may not" and is too speculative to 
establish a plausible claim.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998), see also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Accordingly, the July 2003 opinion is 
too speculative to show that the veteran's congenital 
cervical spine disorder increased in severity during service.

The Board also notes that it is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. 
App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 
(1995).  This opinion was based on a recitation of history 
which is not supported by contemporaneous service records and 
which the Board has found to be not credible.  There is no 
indication that the veteran's cervical spine disability 
underwent an increase in severity during his active military 
service from May 1969 to May 1973.  On the contrary, as 
indicated above, service medical records for this period are 
completely silent for any cervical spine complaints as are 
subsequent post service National Guard examinations in 1985, 
1988, and 1993.  Moreover, in forming his opinion, the 
examiner relied on the [incomplete] evidence of the record 
and the unreliable hearing testimony.  

Based on the foregoing, the Board concludes that service 
connection for a cervical spine disability as a result of the 
veteran's alleged in-service hatch diving during his active 
military service is not warranted.

The Board also finds that the preponderance of the evidence 
is against a nexus between the veteran's cervical spine 
disorder and the May 1996 injury to the thoracic spine.  The 
appellant had a documented nonservice-connected motor vehicle 
accident in January 1983, and subsequent National Guard 
medical records show that he complained of neck pain 
beginning in 1984 with a diagnosis of traumatic degenerative 
changes at C4-5-6.  The appellant thus had documented 
nonservice-connected cervical spine disability prior to May 
1996.  The National Guard conducted two line-of-duty (LOD) 
investigations into the 1996 incident, and the final LOD, 
signed in February 1997, found that injuries residual to the 
1996 incident were an aggravation of a preexisting condition.  
However, the VA medical examiner who reviewed the claims file 
and examined the appellant in July 2003 opined that the May 
1996 incident had nothing to do with the veteran's current 
cervical disability.

While the appellant was treated for an acute back injury that 
occurred during the period of active duty for training in May 
1996, he had no complaints of neck problems at the time of 
the initial injury.  While he held his head stiffly, he had 
no neck tenderness and the pertinent diagnosis was thoracic 
strain with no diagnosis of a cervical spine disability.  
This diagnosis of thoracic strain was confirmed in June 1996.  
The Board accords far more probative value to the clinical 
findings and diagnosis of a thoracic spine injury/strain, as 
such were reported essentially at the time of the injury.  
These clinical findings were made while examining the veteran 
almost immediately after the injury in question.  Suddenly, 
findings of a neck disability began to be identified in July 
1996, when the veteran was noted to have a possible C6-C7 
herniation.  By September 1996, his pain and radiculopathy 
were gone.  While the in-service LODs note that the veteran 
"aggravated" a preexisting condition, there is no 
indication of chronic increase in the severity of a 
preexisting neck disability.  On the contrary, a VA medical 
examiner, after examining the veteran and reviewing his 
service medical records and claims file, opined in July 2003 
that the appellant's May 1996 injury appeared to be an 
unrelated upper thoracic strain and opined in February 2004, 
after having the opportunity to review the 2000 private 
hospital records, that the bulk of the appellant's current 
complaints were attributable to his October 2000 fracture.

In any event, the credible evidence places the May 1996 
injury as involving only the thoracic spine and not the neck, 
despite the veteran's later recited, and not credible, 
assertion to the contrary.  Contemporaneous records in July 
1996 show that the veteran reported the neck pain had 
resolved.  Further, while there were diagnoses of cervical 
radiculopathy soon after the May 1996 injury, a March 1997 
electromyography showed the veteran had bilateral carpal 
tunnel syndrome without any evidence of cervical 
radiculopathy.  This objective testing failed to confirm any 
cervical radiculopathy at that time and a March 1997 MRI of 
the cervical spine showed no evidence of disc herniation.  
Based on the foregoing, the Board concludes that the 
veteran's cervical spine disability(ies) that preexisted the 
May 1996 injury was(were) not aggravated during his period of 
active duty for training.  There is no competent evidence 
that establishes aggravation, to include a medical opinion.  

For all the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for cervical spine disability, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for cervical spine disability is denied.


REMAND

In an October 2003 administrative decision, the RO determined 
that injuries the veteran had sustained in a September 1971 
automobile accident were due to his own willful misconduct.  
In May 2004, the veteran, through his representative, stated 
that this determination was erroneous.  The Board finds that 
such statement is a notice of disagreement following the 
October 2003 decision, and that a statement of the case must 
be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue.  38 C.F.R. § 20.200 (2007).  
Therefore, it cannot take jurisdiction of this claim until 
the veteran perfects an appeal.

Accordingly, the case is REMANDED for the following action:

Furnish the veteran with a statement of 
the case as to the claim of whether 
injuries the veteran sustained in a 
September 1971 automobile accident were 
incurred in the line of duty.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


